DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-9, and 15-19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JPH05272867) in view of Barresi et al. (Monitoring of the primary drying of a lyophilization process in vials).

With respect to claim 9, Suzuki teaches a system (1) for determining an endpoint in a lyophilization process, comprising: a sensor (13) that monitors a total pressure of gases within a chamber (3) containing a sample (M) undergoing lyophilization [0014]; a mass flow controller (as indirectly taught in [0017] that controls a mass rate (via a control valve 11) of flow of inert gas (generally nitrogen [0016]) delivered to the chamber (3) to replace water vapor removed from the chamber [0023]; and a controller (i.e. as indirectly taught) configured to determine that sufficient water has been removed from the chamber (3), the controller configured to determine an amount of water vapor in the chamber based on total pressure (P), mass flow rate (as measured by 12) of inert gas (creating P2) being delivered [0022], and a volume flow rate of inert gas [0016] being removed (via the suction pump 5), and to determine that the amount of water (by knowing P1) has fallen beneath a threshold value (i.e. by observing the leak flow rate during drying, it is possible to know the drying state of the material to be dried M at any time before the end of the primary drying. That is, the fact that the vacuum control value P during drying is constant and    P = PI + P2 means that the amount of water vapor lost due to drying is replaced by the amount of leak gas, and therefore the equation of P = PI + P2. If the amount of leaked gas is converted into the amount of water vapor, the dried state of the material to be dried M at any time can be quantitatively known, i.e. reading on the amount of water falling beneath a threshold value, since the steady-state leakage flow rate is known and the drying-time leakage flow rate is compared with the steady-state leakage flow rate to determine the drying state of the material to be dried.  Thus, the end point of the primary drying can be confirmed more accurately 
Suzuki remains silent regarding a sensor that provides a total pressure reading, a mass flow controller that proves a mass flow reading, a controller configured to receive the total pressure reading and the mass flow reading, determine a partial pressure of water vapor based on the received total pressure reading, the received mass flow rate reading, and determine that sufficient water has been removed from the chamber when determined a partial pressure of water vapor has fallen beneath a threshold value.
Barresi et al. teaches a similar system that contains a sensor (Pirani gauge, page 13, para. 4) that provides a total pressure reading (page 14, para. 1), a mass flow controller (page 16, para. 3) that proves a mass flow reading (i.e. a measured reading of gas flow needed for pressure control), a controller (page 16, para. 3 into page 17) configured to receive the total pressure reading and the mass flow reading, determine a partial pressure of water vapor based on the received total pressure reading, the received mass flow rate reading(as read on page 16, para. 3 into page 17), and determine that sufficient water has been removed from the chamber when determined a partial pressure of water vapor has fallen beneath a threshold value (indicating an end of the PD process).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Suzuki to include the pressure sensor, mass flow controller flow reading control logic, and controller control logic configured to receive the pressure and mass flow reading data to determine partial pressure of the water vapor to determine sufficient water has been removed as taught by Barresi et al because Barresi et al. 
The method of claim 1 is performed during the operation of the rejected claim 9.

With respect to claim 15, Suzuki teaches the system (1) wherein the vacuum pump (5) [0009] maintains a volume rate of flow of inert gas (i.e. nitrogen) being removed from the chamber (3) at a constant value during lyophilization [0013-0014 and 0018].
The method of claim 6 is performed during the operation of the rejected claim 15.

With respect to claim 16, Suzuki teaches the system (1) wherein the (indirectly taught) controller is further configured to control the mass rate of flow of inert gas (i.e. nitrogen) delivered to the chamber (3) to maintain the total pressure (P) of gases within the chamber at a constant value during lyophilization [0022].
The method of claim 7 is performed during the operation of the rejected claim 16.

With respect to claims 8 and 17, Suzuki teaches the system (1) wherein the inert gas (nitrogen [0016]) is non-condensable.

With respect to claim 18, Suzuki teaches the system (1) wherein the (the indirectly taught) controller is further configured to display (insofar as what is structurally recited for displaying the data) a percentage of the total pressure due (P) to water vapor (note; the indirectly taught controllers is capable of displaying data insofar as how the data is displayed and to what, as there is nothing currently structurally recited as to where the data is being displayed).

With respect to claim 19, Suzuki teaches the system (1) wherein the controller (as indirectly taught) is further configured to display (insofar as to what is structurally recited for displaying the data) the total pressure (P) and the mass flow rate of inert gas (nitrogen) delivered to the chamber (3, note; the indirectly taught controllers is capable of displaying data insofar as how the data is displayed and to what, as there is nothing currently structurally recited as to where the data is being displayed).

With respect to claim 21, Suzuki teaches a lyophilization process, comprising: monitoring (via 13) a total pressure of gases (P) within a chamber (3) containing a sample (M) undergoing lyophilization (i.e. freeze-drying); removing water vapor from the chamber with a water pump (2); controlling (via 11) a mass rate of flow of inert gas (nitrogen [0016]) delivered to the chamber (3) to replace water removed from the chamber [0023]; pumping inert gas (nitrogen) from the chamber (3) with a vacuum pump (5); determining that sufficient water has been removed from the chamber (3) by determining an amount of water in the chamber based on total pressure (P), mass flow rate of inert gas being delivered [0023], and volume flow rate of inert gas being removed (via the suction pump 5), and by determining that the amount of water has fallen beneath a threshold value (i.e. by observing the leak flow rate during drying, it is possible to know the drying state of the material to be dried M at any time before the end of the primary drying. That is, the fact that the vacuum control value P during drying is constant and    P = PI + P2 means that the amount of water vapor lost due to drying is replaced by the amount of leak gas, and therefore the equation of P = PI + P2. If the amount of leaked gas is converted into the amount of water vapor, the dried state of the material to be dried M at any time can be 
Suzuki remains silent regarding a sensor that provides a total pressure reading, a mass flow controller that proves a mass flow reading, a controller configured to receive the total pressure reading and the mass flow reading, determine a partial pressure of water vapor based on the received total pressure reading, the received mass flow rate reading, and determine that sufficient water has been removed from the chamber when determined a partial pressure of water vapor has fallen beneath a threshold value.
Barresi et al. teaches a similar system that contains a sensor (Pirani gauge, page 13, para. 4) that provides a total pressure reading (page 14, para. 1), a mass flow controller (page 16, para. 3) that proves a mass flow reading (i.e. a measured reading of gas flow needed for pressure control), a controller (page 16, para. 3 into page 17) configured to receive the total pressure reading and the mass flow reading, determine a partial pressure of water vapor based on the received total pressure reading, the received mass flow rate reading(as read on page 16, para. 3 into page 17), and determine that sufficient water has been removed from the chamber when determined a partial pressure of water vapor has fallen beneath a threshold value (indicating an end of the PD process).



With respect to claim 23, Suzuki teaches a lyophilization system, comprising:2750737.v1 5089.3016-001- 18 -a sensor (13) that monitors a total pressure of gases (P) within a chamber (3) containing a sample (M) undergoing lyophilization; a water pump (2) that removes water vapor from the chamber (3); a mass flow controller (as indirectly taught) that controls a mass rate of flow (via 11) of inert gas (nitrogen [0016]) delivered to the chamber (3) to replace water vapor removed from the chamber [0023]; a vacuum pump (5) that pumps inert gas from the chamber (3); and a controller (as indirectly taught) configured to: determine that sufficient water has been removed from the chamber, the controller configured to determine an amount of water in the chamber based on total pressure (P),mass flow rate of inert gas being delivered (via 12), and volume flow rate of inert gas (nitrogen) being removed (via suction pump 5), and to determine that the amount of water has fallen beneath a threshold value ((i.e. by observing the leak flow rate during drying, it is possible to know the drying state of the material to be dried M at any time before the end of the primary drying. That is, the fact that the vacuum control value P during drying is constant and    P = PI + P2 means that the amount of water vapor lost due to drying is replaced by the 
Suzuki remains silent regarding a sensor that provides a total pressure reading, a mass flow controller that proves a mass flow reading, a controller configured to receive the total pressure reading and the mass flow reading, determine a partial pressure of water vapor based on the received total pressure reading, the received mass flow rate reading, and determine that sufficient water has been removed from the chamber when determined a partial pressure of water vapor has fallen beneath a threshold value.
Barresi et al. teaches a similar system that contains a sensor (Pirani gauge, page 13, para. 4) that provides a total pressure reading (page 14, para. 1), a mass flow controller (page 16, para. 3) that proves a mass flow reading (i.e. a measured reading of gas flow needed for pressure control), a controller (page 16, para. 3 into page 17) configured to receive the total pressure reading and the mass flow reading, determine a partial pressure of water vapor based on the received total pressure reading, the received mass flow rate reading(as read on page 16, para. 3 into page 17), and determine that sufficient water has been removed from the chamber when 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Suzuki to include the pressure sensor, mass flow controller flow reading control logic, and controller control logic configured to receive the pressure and mass flow reading data to determine partial pressure of the water vapor to determine sufficient water has been removed as taught by Barresi et al because Barresi et al. teaches such a modification allows for a more accurate freezing and endpoint (page 2-3) determination, thereby improving the operation of the overall system of Suzuki.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JPH05272867) in view of Barresi et al. (Monitoring of the primary drying of a lyophilization process in vials), as applied to claims, 1 and 9, further in view of Velardi et al. (2010/0107436).
	
With respect to claim 10, Suzuki as modified teaches all that is claimed in the above rejection of claim 9, but remains silent regarding the further configured to determine a change in the mass flow rate of inert gas being delivered to the chamber and that the change has fallen beneath a threshold value for sufficient water having been removed from the chamber.
Velardi et al. teaches a similar system having a controller (109) configured to determine a change in the mass flow rate (i.e. a mass flow in the chamber 101 [0089]) of inert gas being delivered to a chamber (101) and that the change has fallen beneath a threshold value [0147] for sufficient water having been removed from the chamber (indicating the end of primary drying).

The method of claim 2 is performed during the operation of the rejected claim 10.

Claims 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JPH05272867) in view of Barresi et al. (Monitoring of the primary drying of a lyophilization process in vials).

With respect to claims 4 and 12, Suzuki as modified teaches all that is claimed in the above rejection of claims 3 and 11, including determining a partial pressure of water vapor in the chamber (3) but remains silent regarding using the equation 

    PNG
    media_image1.png
    68
    205
    media_image1.png
    Greyscale

where Pt is the total pressure, Q is the mass rate of flow of inert gas delivered to the chamber, and S is a volume rate of flow of inert gas being removed from the chamber. 
However, since the general variables are taught by, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation using the known variables as taught in Suzuki, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


With respect to claims 5 and 13, Suzuki as modified teaches all that is claimed in the above rejection of claims 4 and 11, wherein the controller (as indirectly taught) is further configured to: supply inert gas to the chamber (3) but remains silent regarding using the equation 

    PNG
    media_image2.png
    75
    117
    media_image2.png
    Greyscale

where PR is a reference pressure and QR is a mass rate of flow of inert gas delivered (via 9) to the chamber (3) at the reference pressure [0014-0015].
However, since the general variables are taught by, it would have been obvious to one of ordinary skill in the art at the time the invention was made to derive the claimed equation using the known variables as taught in Suzuki, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such a modification improves upon the optimization of determining when freeze-drying has concluded, thereby improving the overall process of Suzuki. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JPH05272867) in view of Barresi et al. (Monitoring of the primary drying of a lyophilization process in vials), as applied to claim 9, further in view of Miyashita (2014/0208860).


Miyashita teaches a similar sensor being a capacitance diaphragm gauge [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing on the instant invention to substitute the sensor taught by Suzuki with the sensor taught by Miyashita because Miyashita teaches such a sensor provides a technique for more easily solving the problem of a measurement error by the deformation of a diaphragm electrode due to gravitational force [0012].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853